UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 95-2497



CHARLES A. ALLEN,

                                               Plaintiff - Appellant,

          versus

PARRIS N. GLENDENING; KURT L. SCHMOKE; ALVIN
C. COLLINS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-1960-S)


Submitted:   January 11, 1996              Decided:   January 23, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles A. Allen, Appellant Pro Se. Steven David Keller, Assistant
Attorney General, Baltimore, Maryland; William Rowe Phelan, Jr.,
OFFICE OF THE CITY SOLICITOR, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Allen v. Glendening, No. CA-95-1960-S (D. Md. July 20,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2